—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldman, J.), rendered January 6, 1991, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence seized at the time of his arrest.
Ordered that the judgment is affirmed.
The hearing court properly denied the defendant’s motion to suppress the physical evidence seized at the time of his arrest (see, People v Prochilo, 41 NY2d 759; People v Smith, 93 AD2d 432). We reject the defendant’s contention that the hearing testimony of Police Officer Jiminez was unworthy of belief and should be disregarded. Thompson, J. P., O’Brien, Ritter and Altman, JJ., concur.